Citation Nr: 1734388	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-03 527	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1. Entitlement to a rating for a left knee disability in excess of 10 percent prior to Jnauary 7, 2011, and in excess of 20 percent thereafter.

2. Entitlement to a rating in excess of 10 percent for a right knee disability.

3. Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2003 to November 2003 and from July 2006 to July 2008.  He also had unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran withdrew his request for a Board hearing.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 2003 to November 2003 and from July 2006 to July 2008.  He also had unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

2.  On March 24, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal in March 2017 written correspondence and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


